DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one stop” (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Species II (directed to figures 3-4) in the reply filed on August 16, 2022 (see Remarks REM of 08/16/2022) is acknowledged.
Claims 16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and III-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-15, 17-19, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carmel (WO 2020/100145 A1).
Regarding claims 12 and 21, Carmel discloses a luffing crane featuring tipping over balance comprising:

A tower crane (see figure 3, and page 20 line 4 to page 23 line 2) comprising:

a tower (242, see figure 3) on which a boom (204, see figure 3) is pivotally mounted around an orientation axis (see figure 3), wherein the boom is displaceable in elevation and in lowering between a lowered position and a raised position (see figure 3), and wherein tower crane is configurable between a service configuration (lowermost position of boom 204 as shown in figure 3) in which the boom is controlled in rotation on the tower around the orientation axis, and a weather vane configuration (uppermost position of boom 204 as shown in figure 3) in which the boom is in the raised position and is released in rotation on the tower around the orientation axis to allow for orientation in the direction of the wind; and

at least one wind load system (250 and 251, see figure 3) mounted on the boom and adjustable between a retracted shape (see 250 and 251 when boom 204 is lowermost position in figure 3) used in the service configuration and a deployed shape (see 250 and 251 when boom 204 is uppermost position in figure 3) in the weather vane configuration,

wherein the wind load system, in the retracted shape, has a reduced surface (see figure 3) exposed to wind, and in the deployed shape, has an extended surface (see figure 3) exposed to wind, the extended surface greater than the reduced surface exposed to wind (see figure 3), and

wherein the wind load system is configured to move from the retracted shape towards the deployed shape under the effect of its own weight alone (see figure 3) when the boom is raised to move from the lowered position to the raised position.

The method of operating the apparatus is well known and no new, non-obvious or improvement claims are described by the method claim since all elements of the Carmel apparatus are disclosed in detail above, regarding claim 21.

Regarding claims 13 and 22, Carmel further shows:

wherein the wind load system comprises at least two wing elements (264 and 266, see figure 3), and the wing elements include at least one freely movable wing element (264), wherein:

in the retracted shape, the wing elements are at least partially superimposed on each other (see figure 3) when the boom is in the lowered position to provide the reduced surface exposed to the wind, and

in the deployed shape, the wing elements are spaced apart (see figure 3) when the boom is in the raised position to provide the extended surface exposed to the wind;

wherein the at least one freely movable wing element (264) is freely displaced under the effect of its own weight alone when the boom is raised to move from the lowered position to the raised position (see figure 3).

The method of operating the apparatus is well known and no new, non-obvious or improvement claims are described by the method claim since all elements of the Carmel apparatus are disclosed in detail above, regarding claim 22.

Regarding claim 14, Carmel further shows wherein the at least one freely movable wing element (264) is movable at least in rotation (see figure 3).
Regarding claim 15, Carmel further shows wherein the at least one freely movable wing element (264) includes a plurality of freely movable wing elements (considered 264 and the element between 264 and 266, as shown in balloon 272 in figure 3), and the freely movable wing elements are movable in rotation about a same axis of rotation (considered the axis of rotation of 274, see figure 3).
Regarding claim 17, Carmel further shows wherein the wind load system comprises at least one stop (considered at least one of guyline panel cord 254 or 255, see figure 3 and page 21 lines 11-17) associated with a freely movable wing element (see balloon 272 of figure 3) of the at least one freely movable wing element (264), the at least one stop configured to stop movement (as at least 254 or 255 stops further pivoting of the movable wing element 264, as shown in balloon 272 of figure 3) of the freely movable wing element at a desired position (see figure 3) when the boom is raised from the lowered position to the raised position (see figure 3).
Regarding claim 18, Carmel further shows wherein the wing elements further include a static wing element (266, see figure 3), and the at least one freely movable wing element (264, see figure 3) is superimposed at least partially in front of or behind the static wing element in the retracted shape (see figure 3).
Regarding claim 19, Carmel further shows wherein the wing elements of the wind load system are made at least partially in a material selected from: a metallic material, a plastic material, a textile material (as the side panels 250 and 251 are made of a foldable stretchable fabric, see page 20 line 22 to page 21 line 6), and a composite material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Scampini (EP 3,064,465 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Scampini (EP 3,064,465 A1).
Regarding claim 12 and 21, Scampini discloses a jib device for a crane comprising a sail unit, crane and method of operating the crane comprising:

A tower crane (see figures 1-8, especially figures 7-8) comprising:

a tower (2, see figure 1) on which a boom (13, see figure 1) is pivotally mounted around an orientation axis (considered the axis of tower 2 in figure 1), wherein the boom is displaceable in elevation and in lowering between a lowered position (see figure 5) and a raised position (see figure 3), and wherein tower crane is configurable between a service configuration (see figure 5) in which the boom is controlled in rotation on the tower around the orientation axis, and a weather vane configuration (see figure 3) in which the boom is in the raised position and is released in rotation on the tower around the orientation axis to allow for orientation in the direction of the wind; and

at least one wind load system (25 and 26, see figures 7-8) mounted on the boom and adjustable between a retracted shape (see figure 8) used in the service configuration and a deployed shape (see figure 7) in the weather vane configuration,

wherein the wind load system, in the retracted shape, has a reduced surface (see figure 8) exposed to wind, and in the deployed shape, has an extended surface (see figure 7) exposed to wind, the extended surface greater than the reduced surface exposed to wind (see figures 7-8), and

wherein the wind load system is configured to move from the retracted shape towards the deployed shape under the effect of its own weight alone (see figures 7-8, paragraph 0036 lines 3-11, and paragraph 0018) when the boom is raised to move from the lowered position to the raised position.

The method of operating the apparatus is well known and no new, non-obvious or improvement claims are described by the method claim since all elements of the Carmel apparatus are disclosed in detail above, regarding claim 21.

Alternatively, if Applicants do not agree that Scampini discloses wherein the wind load system is configured to move from the retracted shape towards the deployed shape under the effect of its own weight alone when the boom is raised to move from the lowered position to the raised position, Scampini teaches of providing an emergency back-up unit to open/close a sail unit in case the primary energy system of the crane offline to provide a stable and safe condition of the crane even in case of an emergency.

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Scampini by allowing the wind load system of Scampini to move from the retracted shape towards the deployed shape under the effect of its own weight alone when the boom is raised to move from the lowered position to the raised position, to provide a stable and safe condition of the crane even in case of an emergency as taught by Scampini.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654